UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08657 Pioneer Equity Income Fund (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J. Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:October 31 Date of reporting period:July 1, 2012 to June 30, 2013 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer Equity Income Fund By (Signature and Title)/s/ John F. Cogan, Jr. John F. Cogan, Jr., President DateAugust 20, 2013 Pioneer Equity Income Fund ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Roxanne S. Austin For For Management 1.3 Elect Director Sally E. Blount For For Management 1.4 Elect Director W. James Farrell For For Management 1.5 Elect Director Edward M. Liddy For For Management 1.6 Elect Director Nancy McKinstry For For Management 1.7 Elect Director Phebe N. Novakovic For For Management 1.8 Elect Director William A. Osborn For For Management 1.9 Elect Director Samuel C. Scott, III For For Management 1.10 Elect Director Glenn F. Tilton For For Management 1.11 Elect Director Miles D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Label and Eliminate GMO Ingredients in Against Against Shareholder Products 5 Report on Lobbying Payments and Policy Against Abstain Shareholder 6 Require Independent Board Chairman Against Against Shareholder 7 Stock Retention/Holding Period Against Against Shareholder 8 Cease Compliance Adjustments to Against For Shareholder Performance Criteria 9 Pro-rata Vesting of Equity Awards Against For Shareholder ABBVIE INC. Ticker: ABBV Security ID: 00287Y109 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William H.L. Burnside For For Management 1.2 Elect Director Edward J. Rapp For For Management 1.3 Elect Director Roy S. Roberts For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management AFLAC INCORPORATED Ticker: AFL Security ID: 001055102 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Daniel P. Amos For For Management 1b Elect Director John Shelby Amos, II For For Management 1c Elect Director Paul S. Amos, II For For Management 1d Elect Director W. Paul Bowers For For Management 1e Elect Director Kriss Cloninger, III For For Management 1f Elect Director Elizabeth J. Hudson For For Management 1g Elect Director Douglas W. Johnson For For Management 1h Elect Director Robert B. Johnson For For Management 1i Elect Director Charles B. Knapp For For Management 1j Elect Director E. Stephen Purdom For For Management 1k Elect Director Barbara K. Rimer For For Management 1l Elect Director Melvin T. Stith For For Management 1m Elect Director David Gary Thompson For For Management 1n Elect Director Takuro Yoshida For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management AGL RESOURCES INC. Ticker: GAS Security ID: 001204106 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: FEB 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sandra N. Bane For For Management 1.2 Elect Director Thomas D. Bell, Jr. For For Management 1.3 Elect Director Norman R. Bobins For For Management 1.4 Elect Director Charles R. Crisp For For Management 1.5 Elect Director Brenda J. Gaines For Withhold Management 1.6 Elect Director Arthur E. Johnson For For Management 1.7 Elect Director Wyck A. Knox, Jr. For For Management 1.8 Elect Director Dennis M. Love For For Management 1.9 Elect Director Charles H. "Pete" McTier For For Management 1.10 Elect Director Dean R. O'Hare For For Management 1.11 Elect Director Armando J. Olivera For For Management 1.12 Elect Director John E. Rau For For Management 1.13 Elect Director James A. Rubright For For Management 1.14 Elect Director John W. Somerhalder II For For Management 1.15 Elect Director Bettina M. Whyte For For Management 1.16 Elect Director Henry C. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Gender Identity ALEXANDRIA REAL ESTATE EQUITIES, INC. Ticker: ARE Security ID: 015271109 Meeting Date: MAY 20, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joel S. Marcus For For Management 1.2 Elect Director Richard B. Jennings For For Management 1.3 Elect Director John L. Atkins, III For For Management 1.4 Elect Director Maria C. Freire For For Management 1.5 Elect Director Richard H. Klein For For Management 1.6 Elect Director James H. Richardson For For Management 1.7 Elect Director Martin A. Simonetti For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation ALLIANT ENERGY CORPORATION Ticker: LNT Security ID: 018802108 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael L. Bennett For For Management 1.2 Elect Director Darryl B. Hazel For For Management 1.3 Elect Director David A. Perdue For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management AMEREN CORPORATION Ticker: AEE Security ID: 023608102 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen F. Brauer For Withhold Management 1.2 Elect Director Catherine S. Brune For For Management 1.3 Elect Director Ellen M. Fitzsimmons For For Management 1.4 Elect Director Walter J. Galvin For For Management 1.5 Elect Director Gayle P. W. Jackson For For Management 1.6 Elect Director James C. Johnson For For Management 1.7 Elect Director Steven H. Lipstein For For Management 1.8 Elect Director Patrick T. Stokes For For Management 1.9 Elect Director Thomas R. Voss For For Management 1.10 Elect Director Stephen R. Wilson For For Management 1.11 Elect Director Jack D. Woodard For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Energy Efficiency and Against Abstain Shareholder Renewable Energy Programs AMERICAN ELECTRIC POWER COMPANY, INC. Ticker: AEP Security ID: 025537101 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nicholas K. Akins For For Management 1.2 Elect Director David J. Anderson For For Management 1.3 Elect Director Ralph D. Crosby, Jr. For For Management 1.4 Elect Director Linda A. Goodspeed For For Management 1.5 Elect Director Thomas E. Hoaglin For For Management 1.6 Elect Director Sandra Beach Lin For For Management 1.7 Elect Director Michael G. Morris For For Management 1.8 Elect Director Richard C. Notebaert For For Management 1.9 Elect Director Lionel L. Nowell, III For For Management 1.10 Elect Director Stephen S. Rasmussen For For Management 1.11 Elect Director Oliver G. Richard, III For For Management 1.12 Elect Director Richard L. Sandor For For Management 1.13 Elect Director Sara Martinez Tucker For For Management 1.14 Elect Director John F. Turner For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Abstain Shareholder ANALOG DEVICES, INC. Ticker: ADI Security ID: 032654105 Meeting Date: MAR 13, 2013 Meeting Type: Annual Record Date: JAN 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ray Stata For For Management 1b Elect Director Jerald G. Fishman For For Management 1c Elect Director James A. Champy For For Management 1d Elect Director John C. Hodgson For For Management 1e Elect Director Yves-Andre Istel For For Management 1f Elect Director Neil Novich For For Management 1g Elect Director F. Grant Saviers For For Management 1h Elect Director Paul J. Severino For For Management 1i Elect Director Kenton J. Sicchitano For For Management 1j Elect Director Lisa T. Su For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management ANIXTER INTERNATIONAL INC. Ticker: AXE Security ID: 035290105 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lord James Blyth For For Management 1.2 Elect Director Frederic F. Brace For For Management 1.3 Elect Director Linda Walker Bynoe For For Management 1.4 Elect Director Robert J. Eck For For Management 1.5 Elect Director Robert W. Grubbs For For Management 1.6 Elect Director F. Philip Handy For For Management 1.7 Elect Director Melvyn N. Klein For For Management 1.8 Elect Director George Munoz For For Management 1.9 Elect Director Stuart M. Sloan For For Management 1.10 Elect Director Matthew Zell For For Management 1.11 Elect Director Samuel Zell For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ARES CAPITAL CORPORATION Ticker: ARCC Security ID: 04010L103 Meeting Date: JUN 04, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frank E. O'Bryan For For Management 1.2 Elect Director Antony P. Ressler For For Management 1.3 Elect Director Eric B. Siegel For For Management 2 Ratify Auditors For For Management 3 Approve Issuance of Shares Below Net For For Management Asset Value (NAV) ARES COMMERCIAL REAL ESTATE CORPORATION Ticker: ACRE Security ID: 04013V108 Meeting Date: JUN 26, 2013 Meeting Type: Annual Record Date: MAY 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John B. Bartling, Jr. For For Management 1.2 Elect Director Jeffrey T. Hinson For For Management 1.3 Elect Director Todd S. Schuster For For Management 2 Ratify Auditors For For Management 3 Approve Issuance of Shares for a For For Management Private Placement 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency Three One Year Management Years ASTRAZENECA PLC Ticker: AZN Security ID: 046353108 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividends For For Management 3 Reappoint KPMG Audit plc as Auditors For For Management 4 Authorise Board to Fix Remuneration of For For Management Auditors 5(a) Re-elect Leif Johansson as Director For For Management 5(b) Elect Pascal Soriot as Director For For Management 5(c) Re-elect Simon Lowth as Director For For Management 5(d) Re-elect Genevieve Berger as Director For For Management 5(e) Re-elect Bruce Burlington as Director For For Management 5(f) Re-elect Graham Chipchase as Director For For Management 5(g) Re-elect Jean-Philippe Courtois as For For Management Director 5(h) Re-elect Rudy Markham as Director For For Management 5(i) Re-elect Nancy Rothwell as Director For For Management 5(j) Re-elect Shriti Vadera as Director For For Management 5(k) Re-elect John Varley as Director For For Management 5(l) Re-elect Marcus Wallenberg as Director For For Management 6 Approve Remuneration Report For For Management 7 Authorise EU Political Donations and For For Management Expenditure 8 Authorise Issue of Equity with For For Management Pre-emptive Rights 9 Authorise Issue of Equity without For For Management Pre-emptive Rights 10 Authorise Market Purchase of Ordinary For For Management Shares 11 Authorise the Company to Call EGM with For For Management Two Weeks' Notice AT&T INC. Ticker: T Security ID: 00206R102 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Randall L. Stephenson For For Management 1.2 Elect Director Gilbert F. Amelio For For Management 1.3 Elect Director Reuben V. Anderson For For Management 1.4 Elect Director James H. Blanchard For For Management 1.5 Elect Director Jaime Chico Pardo For For Management 1.6 Elect Director Scott T. Ford For For Management 1.7 Elect Director James P. Kelly For For Management 1.8 Elect Director Jon C. Madonna For For Management 1.9 Elect Director Michael B. McCallister For For Management 1.10 Elect Director John B. McCoy For For Management 1.11 Elect Director Joyce M. Roche For For Management 1.12 Elect Director Matthew K. Rose For For Management 1.13 Elect Director Laura D'Andrea Tyson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Stock Purchase and Deferral Plan For For Management 5 Report on Political Contributions Against Abstain Shareholder 6 Report on Reducing Lead Battery Health Against Abstain Shareholder Hazards 7 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 8 Require Independent Board Chairman Against Against Shareholder AUTOMATIC DATA PROCESSING, INC. Ticker: ADP Security ID: 053015103 Meeting Date: NOV 13, 2012 Meeting Type: Annual Record Date: SEP 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ellen R. Alemany For For Management 1.2 Elect Director Gregory D. Brenneman For For Management 1.3 Elect Director Leslie A. Brun For For Management 1.4 Elect Director Richard T. Clark For For Management 1.5 Elect Director Eric C. Fast For For Management 1.6 Elect Director Linda R. Gooden For For Management 1.7 Elect Director R. Glenn Hubbard For For Management 1.8 Elect Director John P. Jones For For Management 1.9 Elect Director Carlos A. Rodriguez For For Management 1.10 Elect Director Enrique T. Salem For For Management 1.11 Elect Director Gregory L. Summe For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BANK OF AMERICA CORPORATION Ticker: BAC Security ID: 060505104 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sharon L. Allen For For Management 1.2 Elect Director Susan S. Bies For For Management 1.3 Elect Director Jack O. Bovender, Jr. For For Management 1.4 Elect Director Frank P. Bramble, Sr. For For Management 1.5 Elect Director Arnold W. Donald For For Management 1.6 Elect Director Charles K. Gifford For For Management 1.7 Elect Director Charles O. Holliday, Jr. For For Management 1.8 Elect Director Linda P. Hudson For For Management 1.9 Elect Director Monica C. Lozano For For Management 1.10 Elect Director Thomas J. May For For Management 1.11 Elect Director Brian T. Moynihan For For Management 1.12 Elect Director Lionel L. Nowell, III For For Management 1.13 Elect Director R. David Yost For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Political Contributions Against Abstain Shareholder 5 Adopt Proxy Access Right Against Against Shareholder 6 Amend Bylaw to Limit Multiple Board Against Against Shareholder Service 7 Report on Feasibility of Prohibiting Against Against Shareholder Political Contributions 8 Review Fair Housing and Fair Lending Against Against Shareholder Compliance BANK OF MONTREAL Ticker: BMO Security ID: 063671101 Meeting Date: APR 10, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert M. Astley For For Management 1.2 Elect Director Janice M. Babiak For For Management 1.3 Elect Director Sophie Brochu For For Management 1.4 Elect Director George A. Cope For For Management 1.5 Elect Director William A. Downe For For Management 1.6 Elect Director Christine A. Edwards For For Management 1.7 Elect Director Ronald H. Farmer For For Management 1.8 Elect Director Eric R. La Fleche For For Management 1.9 Elect Director Bruce H. Mitchell For For Management 1.10 Elect Director Philip S. Orsino For For Management 1.11 Elect Director Martha C. Piper For For Management 1.12 Elect Director J. Robert S. Prichard For For Management 1.13 Elect Director Don M. Wilson III For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote on Executive For For Management Compensation Approach 4 SP 1: Increase Disclosure of Pension Against Against Shareholder Plans 5 SP 2: Adopt Policy for Equitable Against Against Shareholder Treatment under the Pension Plans 6 SP 3: Adopt Policy on Gender Equality Against Against Shareholder in Executive Positions 7 SP 4: Adopt an Internal Pay Ratio Against Against Shareholder 8 SP 5: Publish Summary of Annual Against Against Shareholder Meetings and Questions Raised at Meetings BECTON, DICKINSON AND COMPANY Ticker: BDX Security ID: 075887109 Meeting Date: JAN 29, 2013 Meeting Type: Annual Record Date: DEC 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Basil L. Anderson For For Management 1.2 Elect Director Henry P. Becton, Jr. For For Management 1.3 Elect Director Catherine M. Burzik For For Management 1.4 Elect Director Edward F. DeGraan For For Management 1.5 Elect Director Vincent A. Forlenza For For Management 1.6 Elect Director Claire M. Fraser For For Management 1.7 Elect Director Christopher Jones For For Management 1.8 Elect Director Marshall O. Larsen For For Management 1.9 Elect Director Adel A.F. Mahmoud For For Management 1.10 Elect Director Gary A. Mecklenburg For For Management 1.11 Elect Director James F. Orr For For Management 1.12 Elect Director Willard J. Overlock, Jr. For For Management 1.13 Elect Director Rebecca W. Rimel For For Management 1.14 Elect Director Bertram L. Scott For For Management 1.15 Elect Director Alfred Sommer For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Rescind Fair Price Provision For For Management 5 Amend Omnibus Stock Plan For For Management BOISE INC. Ticker: BZ Security ID: 09746Y105 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jonathan W. Berger For For Management 1.2 Elect Director Jack Goldman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management CABOT MICROELECTRONICS CORPORATION Ticker: CCMP Security ID: 12709P103 Meeting Date: MAR 05, 2013 Meeting Type: Annual Record Date: JAN 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director H. Laurance Fuller For For Management 1.2 Elect Director Richard S. Hill For For Management 1.3 Elect Director Edward J. Mooney For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management CAMPBELL SOUP COMPANY Ticker: CPB Security ID: 134429109 Meeting Date: NOV 14, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edmund M. Carpenter For For Management 1.2 Elect Director Paul R. Charron For For Management 1.3 Elect Director Bennett Dorrance For For Management 1.4 Elect Director Lawrence C. Karlson For For Management 1.5 Elect Director Randall W. Larrimore For For Management 1.6 Elect Director Mary Alice Dorrance For For Management Malone 1.7 Elect Director Sara Mathew For For Management 1.8 Elect Director Denise M. Morrison For For Management 1.9 Elect Director Charles R. Perrin For For Management 1.10 Elect Director A. Barry Rand For For Management 1.11 Elect Director Nick Shreiber For For Management 1.12 Elect Director Tracey T. Travis For For Management 1.13 Elect Director Archbold D. van Beuren For For Management 1.14 Elect Director Les C. Vinney For For Management 1.15 Elect Director Charlotte C. Weber For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CANADIAN IMPERIAL BANK OF COMMERCE Ticker: CM Security ID: 136069101 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify Ernst & Young LLP as Auditors For For Management 2 Elect B.S. Belzberg, G.F. Colter, D. For For Management D'Alessandro, P.D. Daniel, L. Desjardins, G.D. Giffin, L.S. Hasenfratz, K.J. Kelly, N.D. Le Pan, J. P. Manley, G.T. McCaughey, J.L. Peverett, L. Rahl, C. Sirois, K.B. Stevenson, and R.W. Tysoe as Directors 2.1 Elect Director B.S. Belzberg For For Management 2.2 Elect Director G.F. Colter For For Management 2.3 Elect Director D. D'Alessandro For For Management 2.4 Elect Director P.D. Daniel For For Management 2.5 Elect Director L. Desjardins For For Management 2.6 Elect Director G.D. Giffin For For Management 2.7 Elect Director L.S. Hasenfratz For For Management 2.8 Elect Director K.J. Kelly For For Management 2.9 Elect Director N.D. Le Pan For For Management 2.10 Elect Director J.P. Manley For For Management 2.11 Elect Director G.T. McCaughey For For Management 2.12 Elect Director J.L. Peverett For For Management 2.13 Elect Director L. Rahl For Withhold Management 2.14 Elect Director C. Sirois For For Management 2.15 Elect Director K.B. Stevenson For For Management 2.16 Elect Director R.W. Tysoe For For Management 3 Advisory Vote on Executive For For Management Compensation Approach 4.1 SP 1: Increase Disclosure of Pension Against Against Shareholder Plans 4.2 SP 2: Adopt Policy for Equitable Against Against Shareholder Treatment under the Pension Plans 4.3 SP 3: Adopt Policy on Gender Equality Against Against Shareholder in Executive Positions 4.4 SP 4: Adopt an Internal Pay Ratio Against Against Shareholder CEDAR FAIR, L.P. Ticker: FUN Security ID: 150185106 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eric L. Affeldt For For Management 1.2 Elect Director John M. Scott III For For Management 1.3 Elect Director D. Scott Olivet For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linnet F. Deily For For Management 1b Elect Director Robert E. Denham For For Management 1c Elect Director Alice P. Gast For For Management 1d Elect Director Enrique Hernandez, Jr. For For Management 1e Elect Director George L. Kirkland For For Management 1f Elect Director Charles W. Moorman, IV For For Management 1g Elect Director Kevin W. Sharer For For Management 1h Elect Director John G. Stumpf For For Management 1i Elect Director Ronald D. Sugar For For Management 1j Elect Director Carl Ware For For Management 1k Elect Director John S. Watson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Report on Management of Hydraulic Against Abstain Shareholder Fracturing Risks and Opportunities 6 Report on Offshore Oil Wells and Spill Against Abstain Shareholder Mitigation Measures 7 Report on Financial Risks of Climate Against Abstain Shareholder Change 8 Report on Lobbying Payments and Policy Against Abstain Shareholder 9 Prohibit Political Contributions Against Against Shareholder 10 Provide for Cumulative Voting Against For Shareholder 11 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 12 Require Director Nominee with Against Against Shareholder Environmental Expertise 13 Adopt Guidelines for Country Selection Against Against Shareholder CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 15, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carol A. Bartz For For Management 1b Elect Director Marc Benioff For For Management 1c Elect Director M. Michele Burns For For Management 1d Elect Director Michael D. Capellas For For Management 1e Elect Director Larry R. Carter For For Management 1f Elect Director John T. Chambers For For Management 1g Elect Director Brian L. Halla For For Management 1h Elect Director John L. Hennessy For For Management 1i Elect Director Kristina M. Johnson For For Management 1j Elect Director Richard M. Kovacevich For For Management 1k Elect Director Roderick C. McGeary For For Management 1l Elect Director Arun Sarin For For Management 1m Elect Director Steven M. West For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Eliminating Conflict Against Against Shareholder Minerals from Supply Chain CITIGROUP INC. Ticker: C Security ID: 172967424 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael L. Corbat For For Management 1b Elect Director Franz B. Humer For For Management 1c Elect Director Robert L. Joss For For Management 1d Elect Director Michael E. O'Neill For For Management 1e Elect Director Judith Rodin For For Management 1f Elect Director Robert L. Ryan For For Management 1g Elect Director Anthony M. Santomero For For Management 1h Elect Director Joan E. Spero For For Management 1i Elect Director Diana L. Taylor For For Management 1j Elect Director William S. Thompson, Jr. For For Management 1k Elect Director Ernesto Zedillo Ponce For For Management de Leon 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Stock Retention/Holding Period Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Abstain Shareholder 7 Amend Indemnifications Provisions Against Against Shareholder COMPASS MINERALS INTERNATIONAL, INC. Ticker: CMP Security ID: 20451N101 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eric Ford For For Management 1.2 Elect Director Francis J. Malecha For For Management 1.3 Elect Director Paul S. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CONOCOPHILLIPS Ticker: COP Security ID: 20825C104 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard L. Armitage For For Management 1b Elect Director Richard H. Auchinleck For For Management 1c Elect Director James E. Copeland, Jr. For For Management 1d Elect Director Jody L. Freeman For For Management 1e Elect Director Gay Huey Evans For For Management 1f Elect Director Ryan M. Lance For For Management 1g Elect Director Mohd H. Marican For For Management 1h Elect Director Robert A. Niblock For For Management 1i Elect Director Harald J. Norvik For For Management 1j Elect Director William E. Wade, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Abstain Shareholder 5 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 6 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Gender Identity CONSOLIDATED EDISON, INC. Ticker: ED Security ID: 209115104 Meeting Date: MAY 20, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin Burke For For Management 1.2 Elect Director Vincent A. Calarco For For Management 1.3 Elect Director George Campbell, Jr. For For Management 1.4 Elect Director Gordon J. Davis For For Management 1.5 Elect Director Michael J. Del Giudice For For Management 1.6 Elect Director Ellen V. Futter For For Management 1.7 Elect Director John F. Hennessy, III For For Management 1.8 Elect Director John F. Killian For For Management 1.9 Elect Director Eugene R. McGrath For For Management 1.10 Elect Director Sally H. Pinero For For Management 1.11 Elect Director Michael W. Ranger For For Management 1.12 Elect Director L. Frederick Sutherland For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Cease CEO Compensation Benchmarking Against Against Shareholder Policy DE MASTER BLENDERS 1753 NV Ticker: DE Security ID: N2563N109 Meeting Date: NOV 28, 2012 Meeting Type: Annual Record Date: OCT 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Presentation by the CEO and CFO of the None None Management Results for Fiscal Year 2012 3.1 Adopt Financial Statements For For Management 3.2 Discuss Company's Reserves and None None Management Dividend Policy 4.1 Approve Discharge of Executive For For Management Directors 4.2 Approve Discharge of Non-Executive For For Management Directors 5.1 Elect G. Picaud as Non-Executive For For Management Director 5.2 Elect R. Zwartendijk as Non-Executive For For Management Director 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Other Business (Non-Voting) None None Management 8 Close Meeting None None Management DR PEPPER SNAPPLE GROUP, INC. Ticker: DPS Security ID: 26138E109 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John L. Adams For For Management 1.2 Elect Director Ronald G. Rogers For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management DUKE ENERGY CORPORATION Ticker: DUK Security ID: 26441C204 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Barnet, III For For Management 1.2 Elect Director G. Alex Bernhardt, Sr. For For Management 1.3 Elect Director Michael G. Browning For For Management 1.4 Elect Director Harris E. DeLoach, Jr. For For Management 1.5 Elect Director Daniel R. DiMicco For For Management 1.6 Elect Director John H. Forsgren For For Management 1.7 Elect Director Ann Maynard Gray For For Management 1.8 Elect Director James H. Hance, Jr. For For Management 1.9 Elect Director John T. Herron For For Management 1.10 Elect Director James B. Hyler, Jr. For For Management 1.11 Elect Director E. Marie McKee For For Management 1.12 Elect Director E. James Reinsch For For Management 1.13 Elect Director James T. Rhodes For For Management 1.14 Elect Director James E. Rogers For For Management 1.15 Elect Director Carlos A. Saladrigas For For Management 1.16 Elect Director Philip R. Sharp For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Provide Right to Act by Written Consent Against For Shareholder 6 Require a Majority Vote for the Against For Shareholder Election of Directors ELECTROLUX AB Ticker: ELUXB Security ID: W24713120 Meeting Date: MAR 26, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Chairman of Meeting For For Management 2 Prepare and Approve List of For For Management Shareholders 3 Approve Agenda of Meeting For For Management 4 Designate Inspector(s) of Minutes of For For Management Meeting 5 Acknowledge Proper Convening of Meeting For For Management 6 Receive Financial Statements and None None Management Statutory Reports 7 Receive President's Report None None Management 8 Approve Financial Statements and For For Management Statutory Reports 9 Approve Discharge of Board and For For Management President 10 Approve Allocation of Income and For For Management Dividends of SEK 6.50 per Share 11 Determine Number of Members (10) and For For Management Deputy Members (0) of Board; Receive Report on the Work of the Nominating Committee 12 Approve Remuneration of Directors in For For Management the Ammount of SEK 1.7 Million for Chairman, SEK 590,000 for Vice Chairman, and SEK 515,000 for Other Directors; Approve Remuneration for Committee Work 13 Reelect Marcus Wallenberg (Chairman), For For Management Lorna Davis, Hasse Johansson, Ronnie Leten, Keith McLoughlin, Fredrik Persson, Ulrika Saxon, Torben Sorensen, and Barbara Thoralfsson as Directors; Elect Bert Nordbergas New Director 14 Approve Remuneration Policy And Other For For Management Terms of Employment For Executive Management 15 Approve 2013 Share-Related Long Term For For Management Incentive Plan 16a Authorize Repurchase of Class B Shares For For Management of up to 10 Percent of Issued Shares 16b Authorize Reissuance of Repurchased For For Management Class B Shares in Connection to Company Acquisitions 16c Authorize Reissuance of up to 1.85 For For Management Million Repurchased Class B Shares in Connection with Long-Term Incentive Program 17 Close Meeting None None Management ELI LILLY AND COMPANY Ticker: LLY Security ID: 532457108 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ralph Alvarez For For Management 2 Elect Director Winfried Bischoff For For Management 3 Elect Director R. David Hoover For For Management 4 Elect Director Franklyn G. Prendergast For For Management 5 Elect Director Kathi P. Seifert For For Management 6 Ratify Auditors For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Amend Omnibus Stock Plan For For Management EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M.J. Boskin For For Management 1.2 Elect Director P. Brabeck-Letmathe For For Management 1.3 Elect Director U.M. Burns For For Management 1.4 Elect Director L.R. Faulkner For For Management 1.5 Elect Director J.S. Fishman For For Management 1.6 Elect Director H.H. Fore For For Management 1.7 Elect Director K.C. Frazier For For Management 1.8 Elect Director W.W. George For For Management 1.9 Elect Director S.J. Palmisano For For Management 1.10 Elect Director S.S. Reinemund For For Management 1.11 Elect Director R.W. Tillerson For For Management 1.12 Elect Director W.C. Weldon For For Management 1.13 Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Require Independent Board Chairman Against For Shareholder 5 Require a Majority Vote for the Against For Shareholder Election of Directors 6 Limit Directors to a Maximum of Three Against Against Shareholder Board Memberships in Companies with Sales over $500 Million Annually 7 Report on Lobbying Payments and Policy Against Abstain Shareholder 8 Study Feasibility of Prohibiting Against Against Shareholder Political Contributions 9 Adopt Sexual Orientation Anti-bias Against Against Shareholder Policy 10 Report on Management of Hydraulic Against Abstain Shareholder Fracturing Risks and Opportunities 11 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations FORD MOTOR COMPANY Ticker: F Security ID: 345370860 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen G. Butler For For Management 1.2 Elect Director Kimberly A. Casiano For For Management 1.3 Elect Director Anthony F. Earley, Jr. For For Management 1.4 Elect Director Edsel B. Ford II For For Management 1.5 Elect Director William Clay Ford, Jr. For For Management 1.6 Elect Director Richard A. Gephardt For For Management 1.7 Elect Director James H. Hance, Jr. For For Management 1.8 Elect Director William W. Helman IV For For Management 1.9 Elect Director Jon M. Huntsman, Jr. For For Management 1.10 Elect Director Richard A. Manoogian For Against Management 1.11 Elect Director Ellen R. Marram For For Management 1.12 Elect Director Alan Mulally For For Management 1.13 Elect Director Homer A. Neal For For Management 1.14 Elect Director Gerald L. Shaheen For For Management 1.15 Elect Director John L. Thornton For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For Against Management 5 Amend Omnibus Stock Plan For Against Management 6 Approval of Tax Benefits Preservation For For Management Plan 7 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 8 Amend Bylaws Call Special Meetings Against For Shareholder G&K SERVICES, INC. Ticker: GKSR Security ID: 361268105 Meeting Date: NOV 08, 2012 Meeting Type: Annual Record Date: SEP 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Douglas A. Milroy For For Management 1.2 Elect Director Jeffrey L. Wright For For Management 1.3 Elect Director Alice M. Richter For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation GENERAL ELECTRIC COMPANY Ticker: GE Security ID: 369604103 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W. Geoffrey Beattie For For Management 2 Elect Director John J. Brennan For For Management 3 Elect Director James I. Cash, Jr. For For Management 4 Elect Director Francisco D'Souza For For Management 5 Elect Director Marijn E. Dekkers For For Management 6 Elect Director Ann M. Fudge For For Management 7 Elect Director Susan Hockfield For For Management 8 Elect Director Jeffrey R. Immelt For For Management 9 Elect Director Andrea Jung For For Management 10 Elect Director Robert W. Lane For For Management 11 Elect Director Ralph S. Larsen For For Management 12 Elect Director Rochelle B. Lazarus For For Management 13 Elect Director James J. Mulva For For Management 14 Elect Director Mary L. Schapiro For For Management 15 Elect Director Robert J. Swieringa For For Management 16 Elect Director James S. Tisch For For Management 17 Elect Director Douglas A. Warner, III For For Management 18 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 19 Ratify Auditors For For Management 20 Cessation of All Stock Options and Against Against Shareholder Bonuses 21 Establish Term Limits for Directors Against Against Shareholder 22 Require Independent Board Chairman Against Against Shareholder 23 Provide Right to Act by Written Consent Against For Shareholder 24 Stock Retention/Holding Period Against Against Shareholder 25 Require More Director Nominations Than Against Against Shareholder Open Seats GENERAL MILLS, INC. Ticker: GIS Security ID: 370334104 Meeting Date: SEP 24, 2012 Meeting Type: Annual Record Date: JUL 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Bradbury H. Anderson For For Management 2 Elect Director R. Kerry Clark For For Management 3 Elect Director Paul Danos For For Management 4 Elect Director William T. Esrey For For Management 5 Elect Director Raymond V. Gilmartin For For Management 6 Elect Director Judith Richards Hope For For Management 7 Elect Director Heidi G. Miller For For Management 8 Elect Director Hilda Ochoa-Brillembourg For For Management 9 Elect Director Steve Odland For For Management 10 Elect Director Kendall J. Powell For For Management 11 Elect Director Michael D. Rose For For Management 12 Elect Director Robert L. Ryan For For Management 13 Elect Director Dorothy A. Terrell For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Ratify Auditors For For Management GENUINE PARTS COMPANY Ticker: GPC Security ID: 372460105 Meeting Date: APR 22, 2013 Meeting Type: Annual Record Date: FEB 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary B. Bullock For For Management 1.2 Elect Director Paul D. Donahue For For Management 1.3 Elect Director Jean Douville For For Management 1.4 Elect Director Thomas C. Gallagher For For Management 1.5 Elect Director George C. 'Jack' Guynn For For Management 1.6 Elect Director John R. Holder For For Management 1.7 Elect Director John D. Johns For For Management 1.8 Elect Director Michael M. E. Johns For For Management 1.9 Elect Director Robert C. 'Robin' For For Management Loudermilk, Jr. 1.10 Elect Director Wendy B. Needham For For Management 1.11 Elect Director Jerry W. Nix For For Management 1.12 Elect Director Gary W. Rollins For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management H. J. HEINZ COMPANY Ticker: HNZ Security ID: 423074103 Meeting Date: AUG 28, 2012 Meeting Type: Annual Record Date: JUN 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W.R. Johnson For For Management 2 Elect Director C.E. Bunch For For Management 3 Elect Director L.S. Coleman, Jr. For For Management 4 Elect Director J.G. Drosdick For For Management 5 Elect Director E.E. Holiday For For Management 6 Elect Director C. Kendle For For Management 7 Elect Director D.R. O'Hare For For Management 8 Elect Director N. Peltz For For Management 9 Elect Director D.H. Reilley For For Management 10 Elect Director L.C. Swann For For Management 11 Elect Director T.J. Usher For For Management 12 Elect Director M.F. Weinstein For For Management 13 Ratify Auditors For For Management 14 Approve Omnibus Stock Plan For For Management 15 Amend Omnibus Stock Plan For For Management 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation H. J. HEINZ COMPANY Ticker: HNZ Security ID: 423074103 Meeting Date: APR 30, 2013 Meeting Type: Special Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management 3 Advisory Vote on Golden Parachutes For Against Management HILLSHIRE BRANDS CO. Ticker: HSH Security ID: 432589109 Meeting Date: OCT 25, 2012 Meeting Type: Annual Record Date: SEP 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Todd A. Becker For For Management 1b Elect Director Christopher B. Begley For For Management 1c Elect Director Ellen L. Brothers For For Management 1d Elect Director Virgis W. Colbert For Against Management 1e Elect Director Sean M. Connolly For For Management 1f Elect Director Laurette T. Koellner For For Management 1g Elect Director Craig P. Omtvedt For For Management 1h Elect Director Ian Prosser For For Management 1i Elect Director Jonathan P. Ward For For Management 1j Elect Director James D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management INTEL CORPORATION Ticker: INTC Security ID: 458140100 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charlene Barshefsky For For Management 1b Elect Director Andy D. Bryant For For Management 1c Elect Director Susan L. Decker For For Management 1d Elect Director John J. Donahoe For For Management 1e Elect Director Reed E. Hundt For For Management 1f Elect Director James D. Plummer For For Management 1g Elect Director David S. Pottruck For For Management 1h Elect Director Frank D. Yeary For For Management 1i Elect Director David B. Yoffie For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Stock Retention/Holding Period Against Against Shareholder INTERNATIONAL PAPER COMPANY Ticker: IP Security ID: 460146103 Meeting Date: MAY 13, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David J. Bronczek For For Management 1b Elect Director Ahmet C. Dorduncu For For Management 1c Elect Director John V. Faraci For For Management 1d Elect Director Ilene S. Gordon For For Management 1e Elect Director Stacey J. Mobley For For Management 1f Elect Director Joan E. Spero For For Management 1g Elect Director John L. Townsend, III For For Management 1h Elect Director John F. Turner For For Management 1i Elect Director William G. Walter For For Management 1j Elect Director J. Steven Whisler For For Management 2 Ratify Auditors For For Management 3 Provide Right to Act by Written Consent For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Pro-rata Vesting of Equity Plans Against Against Shareholder J SAINSBURY PLC Ticker: SBRY Security ID: G77732173 Meeting Date: JUL 11, 2012 Meeting Type: Annual Record Date: JUL 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Re-elect Matt Brittin as Director For For Management 5 Re-elect Mike Coupe as Director For For Management 6 Re-elect Anna Ford as Director For For Management 7 Re-elect Mary Harris as Director For For Management 8 Re-elect Gary Hughes as Director For For Management 9 Re-elect Justin King as Director For For Management 10 Re-elect John McAdam as Director For For Management 11 Re-elect John Rogers as Director For For Management 12 Re-elect David Tyler as Director For For Management 13 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 14 Authorise the Audit Committee to Fix For For Management Remuneration of Auditors 15 Authorise Issue of Equity with For For Management Pre-emptive Rights 16 Authorise Issue of Equity without For For Management Pre-emptive Rights 17 Authorise EU Political Donations and For For Management Expenditure 18 Authorise Market Purchase of Ordinary For For Management Shares 19 Authorise the Company to Call EGM with For For Management Two Weeks' Notice JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary Sue Coleman For For Management 1.2 Elect Director James G. Cullen For For Management 1.3 Elect Director Ian E.L. Davis For For Management 1.4 Elect Director Alex Gorsky For For Management 1.5 Elect Director Michael M.E. Johns For For Management 1.6 Elect Director Susan L. Lindquist For For Management 1.7 Elect Director Anne M. Mulcahy For For Management 1.8 Elect Director Leo F. Mullin For For Management 1.9 Elect Director William D. Perez For For Management 1.10 Elect Director Charles Prince For For Management 1.11 Elect Director A. Eugene Washington For For Management 1.12 Elect Director Ronald A. Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Stock Retention/Holding Period Against Against Shareholder 5 Screen Political Contributions for Against Against Shareholder Consistency with Corporate Values 6 Require Independent Board Chairman Against Against Shareholder JOHNSON CONTROLS, INC. Ticker: JCI Security ID: 478366107 Meeting Date: JAN 23, 2013 Meeting Type: Annual Record Date: NOV 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David P. Abney For For Management 1.2 Elect Director Julie L. Bushman For For Management 1.3 Elect Director Eugenio Clariond For For Management Reyes-Retana 1.4 Elect Director Jeffrey A. Joerres For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Approve Omnibus Stock Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Require Independent Board Chairman Against Against Shareholder 7 Provide Right to Act by Written Consent Against Against Shareholder JOHNSON MATTHEY PLC Ticker: JMAT Security ID: G51604109 Meeting Date: JUL 25, 2012 Meeting Type: Annual Record Date: JUL 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Re-elect Tim Stevenson as Director For For Management 5 Re-elect Neil Carson as Director For For Management 6 Re-elect Alan Ferguson as Director For For Management 7 Re-elect Robert MacLeod as Director For For Management 8 Re-elect Larry Pentz as Director For For Management 9 Re-elect Michael Roney as Director For For Management 10 Re-elect Bill Sandford as Director For For Management 11 Re-elect Dorothy Thompson as Director For For Management 12 Reappoint KPMG Audit plc as Auditors For For Management 13 Authorise Board to Fix Remuneration of For For Management Auditors 14 Authorise EU Political Donations and For For Management Expenditure 15 Authorise Issue of Equity with For For Management Pre-emptive Rights 16 Approve Return of Cash to Shareholders For For Management Through Payment of Special Dividend and Share Consolidation 17 Authorise Issue of Equity without For For Management Pre-emptive Rights 18 Authorise Market Purchase of ordinary For For Management shares 19 Authorise the Company to Call EGM with For For Management Two Weeks' Notice KAYDON CORPORATION Ticker: KDN Security ID: 486587108 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark A. Alexander For For Management 1.2 Elect Director David A. Brandon For For Management 1.3 Elect Director Patrick P. Coyne For For Management 1.4 Elect Director William K. Gerber For For Management 1.5 Elect Director Timothy J. O'Donovan For For Management 1.6 Elect Director James O'Leary For For Management 2 Approve Non-Employee Director Omnibus For For Management Stock Plan 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation KELLOGG COMPANY Ticker: K Security ID: 487836108 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gordon Gund For For Management 1.2 Elect Director Mary Laschinger For For Management 1.3 Elect Director Ann McLaughlin Korologos For For Management 1.4 Elect Director Cynthia Milligan For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Declassify the Board of Directors Against For Shareholder KIMBERLY-CLARK CORPORATION Ticker: KMB Security ID: 494368103 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John R. Alm For For Management 1.2 Elect Director John F. Bergstrom For For Management 1.3 Elect Director Abelardo E. Bru For For Management 1.4 Elect Director Robert W. Decherd For For Management 1.5 Elect Director Thomas J. Falk For For Management 1.6 Elect Director Fabian T. Garcia For For Management 1.7 Elect Director Mae C. Jemison For For Management 1.8 Elect Director James M. Jenness For For Management 1.9 Elect Director Nancy J. Karch For For Management 1.10 Elect Director Ian C. Read For For Management 1.11 Elect Director Linda Johnson Rice For For Management 1.12 Elect Director Marc J. Shapiro For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation KRAFT FOODS GROUP, INC. Ticker: KRFT Security ID: 50076Q106 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Abelardo E. Bru For For Management 1b Elect Director Jeanne P. Jackson For For Management 1c Elect Director E. Follin Smith For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify Auditors For For Management 6 Label Products with GMO Ingredients Against Abstain Shareholder LINEAR TECHNOLOGY CORPORATION Ticker: LLTC Security ID: 535678106 Meeting Date: NOV 07, 2012 Meeting Type: Annual Record Date: SEP 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert H. Swanson, Jr. For For Management 1.2 Elect Director Lothar Maier For For Management 1.3 Elect Director Arthur C. Agnos For For Management 1.4 Elect Director John J. Gordon For For Management 1.5 Elect Director David S. Lee For For Management 1.6 Elect Director Richard M. Moley For For Management 1.7 Elect Director Thomas S. Volpe For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management LPL FINANCIAL HOLDINGS INC. Ticker: LPLA Security ID: 50212V100 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard W. Boyce For Withhold Management 1.2 Elect Director John J. Brennan For For Management 1.3 Elect Director Mark S. Casady For For Management 1.4 Elect Director Jeffrey A. Goldstein For For Management 1.5 Elect Director James S. Putnam For For Management 1.6 Elect Director Anne M. Mulcahy For For Management 1.7 Elect Director James S. Riepe For For Management 1.8 Elect Director Richard P. Schifter For Withhold Management 1.9 Elect Director Jeffrey E. Stiefler For For Management 1.10 Elect Director Allen R. Thorpe For For Management 2 Approve Increase in Size of Board For For Management 3 Ratify Auditors For For Management 4 Approve Qualified Employee Stock For For Management Purchase Plan LYONDELLBASELL INDUSTRIES NV Ticker: LYB Security ID: N53745100 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 24, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jacques Aigrain For For Management 1.2 Elect Director Scott M. Kleinman For For Management 1.3 Elect Director Bruce A. Smith For For Management 2 Adopt Financial Statements and For For Management Statutory Reports 3 Approve Discharge of Management Board For For Management 4 Approve Discharge of Supervisory Board For For Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 6 Ratify PricewaterhouseCoopers as For For Management Auditors 7 Approve Remuneration of Supervisory For For Management Board 8 Approve Dividends of USD 4.20 Per Share For For Management 9 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 10 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 11 Approve Cancellation of up to 10 For For Management Percent of Issued Share Capital in Treasury Account 12 Amend Articles of Association For For Management MARATHON OIL CORPORATION Ticker: MRO Security ID: 565849106 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gregory H. Boyce For For Management 1b Elect Director Pierre Brondeau For For Management 1c Elect Director Clarence P. Cazalot, Jr. For For Management 1d Elect Director Linda Z. Cook For For Management 1e Elect Director Shirley Ann Jackson For For Management 1f Elect Director Philip Lader For For Management 1g Elect Director Michael E. J. Phelps For For Management 1h Elect Director Dennis H. Reilley For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Abstain Shareholder MARATHON PETROLEUM CORPORATION Ticker: MPC Security ID: 56585A102 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Evan Bayh For For Management 1.2 Elect Director William L. Davis For For Management 1.3 Elect Director Thomas J. Usher For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management MEDTRONIC, INC. Ticker: MDT Security ID: 585055106 Meeting Date: AUG 23, 2012 Meeting Type: Annual Record Date: JUN 25, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard H. Anderson For For Management 1.2 Elect Director Victor J. Dzau For For Management 1.3 Elect Director Omar Ishrak For For Management 1.4 Elect Director Shirley Ann Jackson For For Management 1.5 Elect Director Michael O. Leavitt For For Management 1.6 Elect Director James T. Lenehan For For Management 1.7 Elect Director Denise M. O'Leary For For Management 1.8 Elect Director Kendall J. Powell For For Management 1.9 Elect Director Robert C. Pozen For For Management 1.10 Elect Director Jack W. Schuler For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Majority Voting for Uncontested For For Management Election of Directors 5 Adopt Proxy Access Right Against Against Shareholder 6 Reduce Supermajority Vote Requirement Against For Shareholder MERCK & CO., INC. Ticker: MRK Security ID: 58933Y105 Meeting Date: MAY 28, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Leslie A. Brun For For Management 1b Elect Director Thomas R. Cech For For Management 1c Elect Director Kenneth C. Frazier For For Management 1d Elect Director Thomas H. Glocer For For Management 1e Elect Director William B. Harrison Jr. For For Management 1f Elect Director C. Robert Kidder For For Management 1g Elect Director Rochelle B. Lazarus For For Management 1h Elect Director Carlos E. Represas For For Management 1i Elect Director Patricia F. Russo For For Management 1j Elect Director Craig B. Thompson For For Management 1k Elect Director Wendell P. Weeks For For Management 1l Elect Director Peter C. Wendell For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against For Shareholder 5 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 6 Report on Charitable and Political Against Abstain Shareholder Contributions 7 Report on Lobbying Activities Against Abstain Shareholder MICROCHIP TECHNOLOGY INCORPORATED Ticker: MCHP Security ID: 595017104 Meeting Date: AUG 17, 2012 Meeting Type: Annual Record Date: JUN 22, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steve Sanghi For For Management 1.2 Elect Director Albert J. Hugo-Martinez For For Management 1.3 Elect Director L.B. Day For For Management 1.4 Elect Director Matthew W. Chapman For For Management 1.5 Elect Director Wade F. Meyercord For For Management 2 Amend Omnibus Stock Plan For For Management 3 Approve Conversion of Securities For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 28, 2012 Meeting Type: Annual Record Date: SEP 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director Dina Dublon For For Management 3 Elect Director William H. Gates, III For For Management 4 Elect Director Maria M. Klawe For For Management 5 Elect Director Stephen J. Luczo For For Management 6 Elect Director David F. Marquardt For For Management 7 Elect Director Charles H. Noski For For Management 8 Elect Director Helmut Panke For For Management 9 Elect Director John W. Thompson For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Approve Qualified Employee Stock For For Management Purchase Plan 12 Ratify Auditors For For Management 13 Provide for Cumulative Voting Against For Shareholder MINE SAFETY APPLIANCES COMPANY Ticker: MSA Security ID: 602720104 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: FEB 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert A. Bruggeworth For For Management 1.2 Elect Director Alvaro Garcia-Tunon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MONDELEZ INTERNATIONAL, INC. Ticker: MDLZ Security ID: 609207105 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen F. Bollenbach For For Management 1b Elect Director Lewis W.K. Booth For For Management 1c Elect Director Lois D. Juliber For For Management 1d Elect Director Mark D. Ketchum For For Management 1e Elect Director Jorge S. Mesquita For For Management 1f Elect Director Fredric G. Reynolds For For Management 1g Elect Director Irene B. Rosenfeld For For Management 1h Elect Director Patrick T. Siewert For For Management 1i Elect Director Ruth J. Simmons For For Management 1j Elect Director Ratan N. Tata For For Management 1k Elect Director Jean-Francois M. L. van For For Management Boxmeer 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Adopting Extended Producer Against Against Shareholder Responsibility Policy NATIONAL FUEL GAS COMPANY Ticker: NFG Security ID: 636180101 Meeting Date: MAR 07, 2013 Meeting Type: Annual Record Date: JAN 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David C. Carroll For For Management 1.2 Elect Director Craig G. Matthews For For Management 1.3 Elect Director David F. Smith For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NEW YORK COMMUNITY BANCORP, INC. Ticker: NYCB Security ID: 649445103 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael J. Levine For Against Management 1b Elect Director John M. Tsimbinos For For Management 1c Elect Director Ronald A. Rosenfeld For For Management 1d Elect Director Lawrence J. Savarese For For Management 2 Ratify Auditors For For Management OWENS & MINOR, INC. Ticker: OMI Security ID: 690732102 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard E. Fogg For For Management 1.2 Elect Director John W. Gerdelman For For Management 1.3 Elect Director Lemuel E. Lewis For For Management 1.4 Elect Director Martha H. Marsh For For Management 1.5 Elect Director Eddie N. Moore, Jr. For For Management 1.6 Elect Director James E. Rogers For For Management 1.7 Elect Director Robert C. Sledd For For Management 1.8 Elect Director Craig R. Smith For For Management 1.9 Elect Director Anne Marie Whittemore For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Shona L. Brown For For Management 1.2 Elect Director George W. Buckley For For Management 1.3 Elect Director Ian M. Cook For For Management 1.4 Elect Director Dina Dublon For For Management 1.5 Elect Director Victor J. Dzau For For Management 1.6 Elect Director Ray L. Hunt For For Management 1.7 Elect Director Alberto Ibarguen For For Management 1.8 Elect Director Indra K. Nooyi For For Management 1.9 Elect Director Sharon Percy Rockefeller For For Management 1.10 Elect Director James J. Schiro For For Management 1.11 Elect Director Lloyd G. Trotter For For Management 1.12 Elect Director Daniel Vasella For For Management 1.13 Elect Director Alberto Weisser For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis A. Ausiello For For Management 1.2 Elect Director M. Anthony Burns For For Management 1.3 Elect Director W. Don Cornwell For For Management 1.4 Elect Director Frances D. Fergusson For For Management 1.5 Elect Director William H. Gray, III For For Management 1.6 Elect Director Helen H. Hobbs For For Management 1.7 Elect Director Constance J. Horner For For Management 1.8 Elect Director James M. Kilts For For Management 1.9 Elect Director George A. Lorch For For Management 1.10 Elect Director Suzanne Nora Johnson For For Management 1.11 Elect Director Ian C. Read For For Management 1.12 Elect Director Stephen W. Sanger For For Management 1.13 Elect Director Marc Tessier-Lavigne For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Stock Retention/Holding Period Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder QEP RESOURCES, INC. Ticker: QEP Security ID: 74733V100 Meeting Date: MAY 24, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Julie A. Dill For For Management 1.2 Elect Director L. Richard Flury For For Management 1.3 Elect Director M.W. Scoggins For For Management 1.4 Elect Director Robert E. McKee, III For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Declassify the Board of Directors For For Management 5 Require Independent Board Chairman Against Against Shareholder QUESTAR CORPORATION Ticker: STR Security ID: 748356102 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Teresa Beck For For Management 1b Elect Director R. D. Cash For For Management 1c Elect Director Laurence M. Downes For For Management 1d Elect Director Christopher A. Helms For For Management 1e Elect Director Ronald W. Jibson For For Management 1f Elect Director Keith O. Rattie For For Management 1g Elect Director Harris H. Simmons For For Management 1h Elect Director Bruce A. Williamson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation REGAL ENTERTAINMENT GROUP Ticker: RGC Security ID: 758766109 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas D. Bell, Jr. For For Management 1.2 Elect Director David H. Keyte For For Management 1.3 Elect Director Amy E. Miles For For Management 1.4 Elect Director Lee M. Thomas For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Bundled Compensation Plans For For Management 4 Ratify Auditors For For Management SINGAPORE TELECOMMUNICATIONS LTD. Ticker: Z74 Security ID: Y79985209 Meeting Date: JUL 27, 2012 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Share Repurchase Program For For Management 2 Adopt SingTel Performance Share Plan For For Management 2012 3 Approve Participation by Chua Sock For For Management Koong in the SingTel Performance Share Plan SINGAPORE TELECOMMUNICATIONS LTD. Ticker: Z74 Security ID: Y79985209 Meeting Date: JUL 27, 2012 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt Financial Statements and For For Management Directors' and Auditors' Reports 2 Declare Final Dividend of SGD 0.09 Per For For Management Share 3 Reelect Chua Sock Koong as Director For For Management 4 Reelect Fang Ai Lian as Director For For Management 5 Reelect Kaikhushru Shiavax Nargolwala For For Management as Director 6 Reelect Ong Peng Tsin as Director For For Management 7 Reelect Bobby Chin Yoke Choong as For For Management Director 8 Approve Directors' Fees for the Year For For Management Ending March 31, 2013 9 Reappoint Auditors and Authorize Board For For Management to Fix Their Remuneration 10 Approve Issuance of Equity or For For Management Equity-Linked Securities with or without Preemptive Rights 11 Approve Issuance of Shares and Grant For For Management of Awards Pursuant to the SingTel Performance Share Plan SMITH & NEPHEW PLC Ticker: SN. Security ID: G82343164 Meeting Date: APR 11, 2013 Meeting Type: Annual Record Date: APR 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Re-elect Ian Barlow as Director For For Management 5 Re-elect Olivier Bohuon as Director For For Management 6 Elect Baroness Bottomley of For For Management Nettlestone DL as Director 7 Elect Julie Brown as Director For For Management 8 Re-elect Sir John Buchanan as Director For For Management 9 Re-elect Richard De Schutter as For For Management Director 10 Elect Michael Friedman as Director For For Management 11 Re-elect Dr Pamela Kirby as Director For For Management 12 Re-elect Brian Larcombe as Director For For Management 13 Re-elect Joseph Papa as Director For For Management 14 Re-elect Ajay Piramal as Director For For Management 15 Reappoint Ernst & Young LLP as Auditors For For Management 16 Authorise Board to Fix Remuneration of For For Management Auditors 17 Authorise Issue of Equity with For For Management Pre-emptive Rights 18 Authorise Issue of Equity without For For Management Pre-emptive Rights 19 Authorise Market Purchase of Ordinary For For Management Shares 20 Authorise the Company to Call EGM with For For Management Two Weeks' Notice SONOCO PRODUCTS COMPANY Ticker: SON Security ID: 835495102 Meeting Date: APR 17, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John R. Haley For For Management 1.2 Elect Director John H. Mullin, III For For Management 1.3 Elect Director Philippe R. Rollier For For Management 1.4 Elect Director M. Jack Sanders For For Management 1.5 Elect Director Thomas E. Whiddon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SPECTRA ENERGY CORP Ticker: SE Security ID: 847560109 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William T. Esrey For For Management 1b Elect Director Gregory L. Ebel For For Management 1c Elect Director Austin A. Adams For For Management 1d Elect Director Joseph Alvarado For For Management 1e Elect Director Pamela L. Carter For For Management 1f Elect Director F. Anthony Comper For For Management 1g Elect Director Peter B. Hamilton For For Management 1h Elect Director Dennis R. Hendrix For For Management 1i Elect Director Michael McShane For For Management 1j Elect Director Michael G. Morris For For Management 1k Elect Director Michael E.J. Phelps For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Abstain Shareholder 5 Report on Methane Emissions Against Abstain Shareholder SWEDBANK AB Ticker: SWEDA Security ID: W9423X102 Meeting Date: MAR 20, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting; Recieve Address by None None Management Chairman of the Board 2 Elect Claes Zettermarck as Chairman of For For Management Meeting 3 Prepare and Approve List of For For Management Shareholders 4 Approve Agenda of Meeting For For Management 5 Designate Inspector(s) of Minutes of For For Management Meeting 6 Acknowledge Proper Convening of Meeting For For Management 7a Receive Financial Statements and None None Management Statutory Reports 7b Receive Auditor's Report None None Management 7c Receive President's Report None None Management 8 Approve Financial Statements and For For Management Statutory Reports 9 Approve Allocation of Income and For For Management Dividends of SEK 9.90 Per Preference Share and SEK 9.90 Per Common Share 10 Approve Discharge of Board and For For Management President 11 Determine Number of Board Members (10) For For Management 12 Approve Remuneration of Directors in For For Management the Amount of SEK 1.35 Million to the Chairman, SEK 675,000 to the Vice Chairman, and SEK 400,000 to Other Directors; Approve Remuneration for Committee Work; Approve Remuneration of Auditors 13 Reelect Olav Fjell, Ulrika Francke, For For Management Goran Hedman, Lars Idermark, Anders Igel, Pia Rudengren, Anders Sundstrom (Chair), Charlotte Stromberg, Karl-Henrik Sundstrom, and Siv Svensson as Directors 14 Authorize Chairman of Board and For For Management Representatives of Four of Company's Largest Shareholders to Serve on Nominating Committee 15 Approve Remuneration Policy And Other For For Management Terms of Employment For Executive Management 16 Authorize Repurchase Program of up to For For Management One Percent of Issued Share Capital in Accordance with the Securities Market Act 17 Authorize Share Repurchase Program For For Management 18 Approve Issuance of Convertibles For For Management without Preemptive Rights 19a Approve Collective Remuneration For For Management Program 2013 19b Approve Resolution Regarding Deferred For For Management Variable Remuneration in the form of Shares under Program 2013 19c Authorize Transfer of Own Ordinary For For Management Shares under Program 2013 20 Proposal to Decrease the Share None Against Shareholder Dividend (refer to item 9); Proposal to Make the Bank to Again Become a Full Service Bank 21 Close Meeting None None Management T. ROWE PRICE GROUP, INC. Ticker: TROW Security ID: 74144T108 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Edward C. Bernard For For Management 1b Elect Director James T. Brady For For Management 1c Elect Director Mary K. Bush For For Management 1d Elect Director Donald B. Hebb, Jr. For For Management 1e Elect Director Freeman A. Hrabowski, For For Management III 1f Elect Director James A.C. Kennedy For For Management 1g Elect Director Robert F. MacLellan For For Management 1h Elect Director Brian C. Rogers For For Management 1i Elect Director Alfred Sommer For For Management 1j Elect Director Dwight S. Taylor For For Management 1k Elect Director Anne Marie Whittemore For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management THE ALLSTATE CORPORATION Ticker: ALL Security ID: 020002101 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director F. Duane Ackerman For For Management 1b Elect Director Robert D. Beyer For For Management 1c Elect Director Kermit R. Crawford For For Management 1d Elect Director Jack M. Greenberg For For Management 1e Elect Director Herbert L. Henkel For For Management 1f Elect Director Ronald T. LeMay For For Management 1g Elect Director Andrea Redmond For For Management 1h Elect Director H. John Riley, Jr. For For Management 1i Elect Director John W. Rowe For For Management 1j Elect Director Judith A. Sprieser For For Management 1k Elect Director Mary Alice Taylor For For Management 1l Elect Director Thomas J. Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Stock Retention/Holding Period Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Abstain Shareholder THE CHUBB CORPORATION Ticker: CB Security ID: 171232101 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Election Of Director Zoe Baird Budinger For For Management 1b Election Of Director Sheila P. Burke For For Management 1c Election Of Director James I. Cash, Jr. For For Management 1d Election Of Director John D. Finnegan For Against Management 1e Election Of Director Lawrence W. For For Management Kellner 1f Election Of Director Martin G. Mcguinn For For Management 1g Election Of Director Lawrence M. Small For For Management 1h Election Of Director Jess Soderberg For For Management 1i Election Of Director Daniel E. Somers For For Management 1j Election Of Director William C. Weldon For For Management 1k Election Of Director James M. Zimmerman For For Management 1l Election Of Director Alfred W. Zollar For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Consistency with Corporate Against Against Shareholder Values and Report on Political Contributions 5 Report on Sustainability Against Abstain Shareholder THE CLOROX COMPANY Ticker: CLX Security ID: 189054109 Meeting Date: NOV 14, 2012 Meeting Type: Annual Record Date: SEP 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel Boggan, Jr. For For Management 1.2 Elect Director Richard H. Carmona For For Management 1.3 Elect Director Tully M. Friedman For For Management 1.4 Elect Director George J. Harad For For Management 1.5 Elect Director Donald R. Knauss For For Management 1.6 Elect Director Robert W. Matschullat For For Management 1.7 Elect Director Edward A. Mueller For For Management 1.8 Elect Director Pamela Thomas-Graham For For Management 1.9 Elect Director Carolyn M. Ticknor For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Amend Omnibus Stock Plan For For Management THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: JUL 10, 2012 Meeting Type: Special Record Date: MAY 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Stock Split For For Management THE GORMAN-RUPP COMPANY Ticker: GRC Security ID: 383082104 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James C. Gorman For For Management 1.2 Elect Director Jeffrey S. Gorman For For Management 1.3 Elect Director M. Ann Harlan For For Management 1.4 Elect Director Thomas E. Hoaglin For For Management 1.5 Elect Director Christopher H. Lake For For Management 1.6 Elect Director Peter B. Lake For For Management 1.7 Elect Director Rick R. Taylor For For Management 1.8 Elect Director W. Wayne Walston For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management THE HERSHEY COMPANY Ticker: HSY Security ID: 427866108 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Pamela M. Arway For For Management 1.2 Elect Director John P. Bilbrey For For Management 1.3 Elect Director Robert F. Cavanaugh For For Management 1.4 Elect Director Charles A. Davis For For Management 1.5 Elect Director Robert M. Malcolm For For Management 1.6 Elect Director James M. Mead For For Management 1.7 Elect Director James E. Nevels For For Management 1.8 Elect Director Anthony J. Palmer For For Management 1.9 Elect Director Thomas J. Ridge For For Management 1.10 Elect Director David L. Shedlarz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE HOME DEPOT, INC. Ticker: HD Security ID: 437076102 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director F. Duane Ackerman For For Management 1b Elect Director Francis S. Blake For For Management 1c Elect Director Ari Bousbib For For Management 1d Elect Director Gregory D. Brenneman For For Management 1e Elect Director J. Frank Brown For For Management 1f Elect Director Albert P. Carey For For Management 1g Elect Director Armando Codina For For Management 1h Elect Director Bonnie G. Hill For For Management 1i Elect Director Karen L. Katen For For Management 1j Elect Director Mark Vadon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Prepare Employment Diversity Report Against Abstain Shareholder 7 Adopt Stormwater Run-off Management Against Against Shareholder Policy THE PNC FINANCIAL SERVICES GROUP, INC. Ticker: PNC Security ID: 693475105 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: JAN 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard O. Berndt For For Management 1.2 Elect Director Charles E. Bunch For For Management 1.3 Elect Director Paul W. Chellgren For For Management 1.4 Elect Director William S. Demchak For For Management 1.5 Elect Director Kay Coles James For For Management 1.6 Elect Director Richard B. Kelson For For Management 1.7 Elect Director Bruce C. Lindsay For For Management 1.8 Elect Director Anthony A. Massaro For For Management 1.9 Elect Director Jane G. Pepper For For Management 1.10 Elect Director James E. Rohr For For Management 1.11 Elect Director Donald J. Shepard For For Management 1.12 Elect Director Lorene K. Steffes For For Management 1.13 Elect Director Dennis F. Strigl For For Management 1.14 Elect Director Thomas J. Usher For For Management 1.15 Elect Director George H. Walls, Jr. For For Management 1.16 Elect Director Helge H. Wehmeier For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Climate Change Financing Risk Against Abstain Shareholder THE TRAVELERS COMPANIES, INC. Ticker: TRV Security ID: 89417E109 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Alan L. Beller For For Management 1b Elect Director John H. Dasburg For For Management 1c Elect Director Janet M. Dolan For For Management 1d Elect Director Kenneth M. Duberstein For For Management 1e Elect Director Jay S. Fishman For For Management 1f Elect Director Patricia L. Higgins For For Management 1g Elect Director Thomas R. Hodgson For For Management 1h Elect Director William J. Kane For For Management 1i Elect Director Cleve L. Killingsworth, For For Management Jr. 1j Elect Director Donald J. Shepard For For Management 1k Elect Director Laurie J. Thomsen For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Authorize New Class of Preferred Stock For For Management 5 Report on Political Contributions Against Abstain Shareholder THE VALSPAR CORPORATION Ticker: VAL Security ID: 920355104 Meeting Date: FEB 21, 2013 Meeting Type: Annual Record Date: DEC 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William M. Cook For For Management 1.2 Elect Director Gary E. Hendrickson For For Management 1.3 Elect Director Mae C. Jemison For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management U.S. BANCORP Ticker: USB Security ID: 902973304 Meeting Date: APR 16, 2013 Meeting Type: Annual Record Date: FEB 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Douglas M. Baker, Jr. For For Management 1b Elect Director Y. Marc Belton For For Management 1c Elect Director Victoria Buyniski For For Management Gluckman 1d Elect Director Arthur D. Collins, Jr. For For Management 1e Elect Director Richard K. Davis For For Management 1f Elect Director Roland A. Hernandez For Against Management 1g Elect Director Doreen Woo Ho For For Management 1h Elect Director Joel W. Johnson For For Management 1i Elect Director Olivia F. Kirtley For For Management 1j Elect Director Jerry W. Levin For For Management 1k Elect Director David B. O'Maley For For Management 1l Elect Director O'dell M. Owens For For Management 1m Elect Director Craig D. Schnuck For For Management 1n Elect Director Patrick T. Stokes For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder UNILEVER NV Ticker: UN Security ID: 904784709 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: APR 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Report of Management Board None None Management (Non-Voting) 2 Approve Financial Statements and For For Management Allocation of Income 3 Approve Discharge of Executive Board For For Management Members 4 Approve Discharge of Non-Executive For For Management Board Members 5 Reelect P.G.J.M. Polman as CEO to For For Management Board of Directors 6 Relect R.J.M.S. Huet as CFO to Board For For Management of Directors 7 Reelect L.O. Fresco to Board of For For Management Directors 8 Reelect A.M. Fudge to Board of For For Management Directors 9 Reelect C.E. Golden to Board of For For Management Directors 10 Reelect B.E. Grote to Board of For For Management Directors 11 Reelect H. Nyasulu to Board of For For Management Directors 12 Reelect M. Rifkind to Board of For For Management Directors 13 Reelect K.J. Storm to Board of For For Management Directors 14 Reelect M. Treschow to Board of For For Management Directors 15 Reelect P.S. Walsh to Board of For For Management Directors 16 Elect L.M. Cha to Board of Directors For For Management 17 Elect M.Ma to Board of Directors For For Management 18 Elect J. Rishton to Board of Directors For For Management 19 Ratify PricewaterhouseCoopers For For Management Accountants NV as Auditors 20 Grant Board Authority to Issue Shares For For Management Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights 21 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 22 Approve Authorization to Cancel For For Management Ordinary Shares 23 Allow Questions and Close Meeting None None Management VERIZON COMMUNICATIONS INC. Ticker: VZ Security ID: 92343V104 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard L. Carrion For For Management 1.2 Elect Director Melanie L. Healey For For Management 1.3 Elect Director M. Frances Keeth For For Management 1.4 Elect Director Robert W. Lane For For Management 1.5 Elect Director Lowell C. McAdam For For Management 1.6 Elect Director Sandra O. Moose For For Management 1.7 Elect Director Joseph Neubauer For For Management 1.8 Elect Director Donald T. Nicolaisen For For Management 1.9 Elect Director Clarence Otis, Jr. For For Management 1.10 Elect Director Hugh B. Price For For Management 1.11 Elect Director Rodney E. Slater For For Management 1.12 Elect Director Kathryn A. Tesija For For Management 1.13 Elect Director Gregory D. Wasson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Commit to Wireless Network Neutrality Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Abstain Shareholder 7 Adopt Proxy Access Right Against For Shareholder 8 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 9 Amend Articles/Bylaws/Charter- Call Against For Shareholder Special Meetings 10 Provide Right to Act by Written Consent Against For Shareholder VODAFONE GROUP PLC Ticker: VOD Security ID: 92857W209 Meeting Date: JUL 24, 2012 Meeting Type: Annual Record Date: JUN 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Re-elect Gerard Kleisterlee as Director For For Management 3 Re-elect Vittorio Colao as Director For For Management 4 Re-elect Andy Halford as Director For For Management 5 Re-elect Stephen Pusey as Director For For Management 6 Re-elect Renee James as Director For For Management 7 Re-elect Alan Jebson as Director For For Management 8 Re-elect Samuel Jonah as Director For For Management 9 Re-elect Nick Land as Director For For Management 10 Re-elect Anne Lauvergeon as Director For For Management 11 Re-elect Luc Vandevelde as Director For For Management 12 Re-elect Anthony Watson as Director For For Management 13 Re-elect Philip Yea as Director For For Management 14 Approve Final Dividend For For Management 15 Approve Remuneration Report For For Management 16 Reappoint Deloitte LLP as Auditors For For Management 17 Authorise the Audit and Risk Committee For For Management to Fix Remuneration of Auditors 18 Authorise Issue of Equity with For For Management Pre-emptive Rights 19 Authorise Issue of Equity without For For Management Pre-emptive Rights 20 Authorise Market Purchase of Ordinary For For Management Shares 21 Authorise EU Political Donations and For For Management Expenditure 22 Authorise the Company to Call EGM with For For Management Two Weeks' Notice WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 07, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Aida M. Alvarez For For Management 1b Elect Director James I. Cash, Jr. For For Management 1c Elect Director Roger C. Corbett For For Management 1d Elect Director Douglas N. Daft For For Management 1e Elect Director Michael T. Duke For For Management 1f Elect Director Timothy P. Flynn For For Management 1g Elect Director Marissa A. Mayer For For Management 1h Elect Director Gregory B. Penner For For Management 1i Elect Director Steven S. Reinemund For For Management 1j Elect Director H. Lee Scott, Jr. For For Management 1k Elect Director Jim C. Walton For For Management 1l Elect Director S. Robson Walton For For Management 1m Elect Director Christopher J. Williams For For Management 1n Elect Director Linda S. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Bylaws Call Special Meetings Against For Shareholder 6 Stock Retention/Holding Period Against Against Shareholder 7 Require Independent Board Chairman Against For Shareholder 8 Disclosure of Recoupment Activity from Against For Shareholder Senior Officers WELLS FARGO & COMPANY Ticker: WFC Security ID: 949746101 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John D. Baker, II For For Management 1b Elect Director Elaine L. Chao For For Management 1c Elect Director John S. Chen For For Management 1d Elect Director Lloyd H. Dean For For Management 1e Elect Director Susan E. Engel For For Management 1f Elect Director Enrique Hernandez, Jr. For For Management 1g Elect Director Donald M. James For For Management 1h Elect Director Cynthia H. Milligan For For Management 1i Elect Director Federico F. Pena For For Management 1j Elect Director Howard V. Richardson For For Management 1k Elect Director Judith M. Runstad For For Management 1l Elect Director Stephen W. Sanger For For Management 1m Elect Director John G. Stumpf For For Management 1n Elect Director Susan G. Swenson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Abstain Shareholder 7 Review Fair Housing and Fair Lending Against Abstain Shareholder Compliance XILINX, INC. Ticker: XLNX Security ID: 983919101 Meeting Date: AUG 08, 2012 Meeting Type: Annual Record Date: JUN 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Philip T. Gianos For For Management 2 Elect Director Moshe N. Gavrielov For For Management 3 Elect Director John L. Doyle For For Management 4 Elect Director Jerald G. Fishman For For Management 5 Elect Director William G. Howard, Jr. For For Management 6 Elect Director J. Michael Patterson For For Management 7 Elect Director Albert A. Pimentel For For Management 8 Elect Director Marshall C. Turner For For Management 9 Elect Director Elizabeth W. Vanderslice For For Management 10 Amend Qualified Employee Stock For For Management Purchase Plan 11 Amend Omnibus Stock Plan For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Ratify Auditors For For Management END NPX REPORT
